Citation Nr: 0941690	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to increased initial rating for a left knee 
disability, status-post reconstruction of the anterior 
cruciate ligament, which is currently rated at 10 percent for 
instability and 10 percent for limitation of motion.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

3.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1999 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability does not result in 
extension to less than 0 degrees or flexion to less than 130 
degrees, to include after consideration of functional loss 
due to pain, weakness, excess fatigability, lack of 
endurance, incoordination, or atrophy to include on 
repetitive movement.

2.  Prior to February 21, 2008, the Veteran's left knee 
disability resulted in no more than impairment due to laxity, 
but effective February 21, 2008, it has resulted in moderate 
impairment due to laxity.  

3.  The diastolic blood pressure readings are consistently 
below 110, and the systolic blood pressures are consistently 
below 200.

4.  The Veteran's gastroesophageal reflux disease does not 
result in considerable impairment of health and it is not 
manifested by persistently recurrent epigastric distress with 
dyshphagia or regurgitation or accompanied by substernal, 
arm, or shoulder pain., 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2009); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

2.  Prior to February 21, 2008, the criteria for a rating in 
excess of 10 percent for left knee instability have not been 
met, but from February 21, 2008, forward, the criteria for a 
rating of 10 percent, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Code 5257 (2009)  

3.  The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155; (West 
2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic 
Code 7101 (2009).

4.  The criteria for a rating higher than 10 percent for 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7346 (2009). 


VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Where, as here, service connection has been granted and the 
initial ratings have been assigned, the claims of service 
connection have been more than substantiated, the claims have 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claims of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claims for initial higher ratings.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service records are associated with 
the claims file as are post-service VA treatment records.  
The Veteran was afforded VA examinations.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the Veteran 
in developing the facts pertinent to the claims is required 
to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Knee Disabilty

Service connection was established for a left knee 
disability, status post reconstruction of the anterior 
cruciate ligament by the RO in the August 2004 decision which 
is currently on appeal.  At that time, a 10 percent rating 
was assigned effective the date of claim under Diagnostic 
Code 5257, which rates instability and subluxation.  The 
Veteran was later assigned a separate 10 percent rating for 
degenerative changes and pain in the left knee under 
Diagnostic Code 5010 , effective the date of claim.  See 
August 2005 rating decision.  Although the Veteran's combined 
left knee disability rating was increased, the Veteran has 
not withdrawn his original appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the issue before the Board is 
entitlement to increased ratings: in excess of 10 percent for 
laxity and in excess of 10 percent for degenerative changes 
of the left knee.

Diagnostic Code 5010 provides a 10 percent rating for 
arthritis when the range of motion is not compensable under 
either Diagnostic Code 5260 or 5261, which respectively rate 
limitation of flexion and extension.  To obtain a higher 
rating, the evidence must show that compensable ratings are 
available under either or both of those rating criteria.  See 
VAOPGCPREC 23-97 (separate ratings may be awarded for 
limitation of flexion and limitation of extension).  
Diagnostic Code 5260 provides a noncompensable rating for 
flexion limited to 60 degrees, a 10 percent rating for 
flexion limited to 45 and a 20 percent rating for flexion 
limited to 30 degrees.  Diagnostic Code 5261 provides a 
noncompensable rating for extension limited to 5 degrees, a 
10 percent rating for extension limited to 10 degrees and a 
20 percent rating for extension limited to 15 degrees.  
Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Ratings for limitation of motion must reflect any functional 
limitation due to pain, flare-ups, fatigability, and 
incoordination that is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or misaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or slight instability.  A 20 percent 
rating is provided for moderate recurrent subluxation or 
moderate instability and a 30 percent rating is provided for 
severe recurrent subluxation or lateral instability.  

Facts

A March 2004 VA examination record reflects the Veteran's 
history of twisting his knee in service, for which he 
ultimately had to undergo arthroscopic reconstruction of the 
anterior cruciate ligament in April 2001 and arthroscopic 
removal of the screw in February 2003.  At the time of the 
examination, the Veteran denied any episodes of instability 
or falls since the surgery, though he reported that he had 
mild laxity and a sensation of popping if he did not wear his 
knee brace.  The Veteran denied locking, effusion, or 
erythema.  He indicated that he did have discomfort in his 
knee, however, particularly after being on his feet for 
prolonged periods or after walking long distances.  
Examination of the knees revealed no erythema, effusion, or 
deformity, and the Veteran had a normal gait.  Range of 
motion testing revealed extension to 0 degrees and flexion to 
130 degrees.  Rapid alternating movements did not produce 
discomfort, and there was no additional restriction of range 
of motion after repetitive movement.  Valgus and varus stress 
testing showed grade one medial collateral ligament laxity of 
the left knee and anterior and posterior drawer sign testing 
and Lachman testing showed mild laxity of the anterior 
cruciate ligament of the left knee.  McMurray signs were 
negative, and there was normal patellofemoral tracking.  X-
ray images showed minor left medical compartment degenerative 
changes.  The examiner diagnosed the Veteran with status-post 
arthroscopic reconstruction of the left anterior cruciate 
ligament with residual mild laxity of the medical collateral 
and anterior ligament and early traumatic degenerative 
changes of the left knee.  

An October 2005 VA treatment record reflects the Veteran's 
history of chronic pain in his knees.  Examination revealed 
normal movement, albeit with pain on flexion and extension of 
the knees.  

A December 2005 VA treatment record reflects the Veteran's 
history of pain in the knees (approximately 7/10) for which 
he took Vicodin and Motrin daily with significant relief.  
The Veteran stated that he was able to walk one mile with 
pain.  He denied locking but reported that his left knee 
"occasionally" gave out.  Examination revealed mild 
patellar grind and mild medial joint line tenderness, but no 
effusion.  Lachman and Drawer tests were negative and 
varus/valgus testing revealed stability.  A McMurray's test 
was mildly positive.  The Veteran had range of motion from 0 
to 135 degrees.  In December 2005, the Veteran was provided 
steroid injections in his knees to alleviate his pain.  See 
December 2005 VA treatment record.  

March 2006 VA treatment records reflect the Veteran's history 
of chronic bilateral knee pain which had persisted despite 
daily use of ibuprofen and hydrocodone and the provision of a 
steroid injection in December.  Examination revealed that the 
knees were wrapped with no obvious swelling and no 
appreciated joint instability.  Magnetic resonance imaging 
(MRI) was done in May 2006, and the results showed mild 
marrow edema in the proximal tibia medially suggestive of 
bone contusion and/or hyperemia; no significant joint 
effusion; intact posterior cruciate, medial collateral and 
lateral collateral ligaments; unremarkable bony alignment; 
and evidence of metallic susceptibility artifacts anteriorly 
in the patella.  See May 2006 VA MRI report.  

October 2006 VA medical records reflect the Veteran's history 
of pain in the bilateral tibias.  The preliminary assessment 
was bilateral shin splints.  X-ray images revealed normal 
findings for the tibia and fibula.  

Another VA examination was conducted in February 2008.  The 
examination record reflects the Veteran's history of popping 
and pain in the knee, for which he took Vicodin.  The Veteran 
reported that every morning, he had pain of approximately 
7/10, which decreased as the day progressed.  The Veteran 
also reported having constant tenderness and occasional 
feelings of instability --approximately one to two times a 
month.  He indicated that he could walk a few blocks or stand 
for approximately 20 minutes before he needed to rest the 
knee for a couple of minutes.  When asked about limitations 
at work, the Veteran reported that he has increased left knee 
pain when moving in low places or when crawling around.  
Examination revealed extension to 0 degrees and flexion to 
140 degrees, with no functional limitation by pain or by 
weakness, lack of endurance, incoordination, or fatigability 
after repetition.  Lachman's and Anterior Drawer testing 
revealed laxity of 2+.  The McMurray's test was negative, and 
there was no joint-line tenderness or swelling.  X-ray images 
showed moderate patellofemoral arthritis of the left knee 
with symmetrical joint space and post-surgical changes.  The 
examiner diagnosed the Veteran with moderate arthritis with a 
torn anterior ligament, status-post anterior cruciate 
ligament reconstruction.  The examiner stated that the 
Veteran had no limitation of range of motion.  

Analysis

After review of the evidence, the Board finds that a higher 
rating is not warranted based on the Veteran's arthritis with 
pain as the evidence does not indicate that even a 
compensable rating is warranted under either Diagnostic Code 
5260 or 5261, even after consideration of pain and other 
functional limitation.  Range of motion testing consistently 
reveals that the Veteran is able to fully extend and to flex 
to at least 130 degrees, without pain, weakness, 
incoordination, or fatigability including after repetition.  
The Board notes that an October 2005 VA treatment record 
reflects findings of pain on flexion and extension.  This 
record does not reveal any specific range of motion findings, 
however, or otherwise suggest that range of motion was 
limited by the pain (in fact it reports that movement was 
"normal" which suggests there was no limitation of motion), 
and after consideration of all the other evidence, the Board 
finds that the Veteran's ranges of extension and flexion do 
not meet the criteria for compensable ratings for either 
limitation of extension or limitation of flexion.  

The Board does find, however, that a staged increase is 
warranted for the left knee instability, however, based on 
objective evidence of an increase in the left knee laxity 
effective February 21, 2008, the date of the February 2008 VA 
examination.

Effective February 21, 2008, the evidence reflects the 
Veteran's history of "feelings" of instability one to two 
times a month and findings of 2+ laxity.  The evidence also 
reflects that the Veteran was able to walk unassisted and 
that he had no history of falls.  Based on this evidence, the 
Board finds that the Veteran has "moderate" impairment due 
to instability, which corresponds to a 20 percent rating, but 
no higher, from February 21, 2008, forward.  

A rating in excess of 10 percent is not warranted prior to 
February 21, 2008, however, as the evidence during this 
period only reveals findings and test results suggestive of 
no more than slight  impairment due to laxity.  Prior to this 
date, it appears that the disorder was medially referred to 
as only Grade 1.  

The Board has also considered whether a higher or separate 
rating is available under an alternate diagnostic code but 
has determined that no other diagnostic code is applicable as 
there is no evidence of genu recurvatum, removal of 
cartilage, dislocation of cartilage with locking or effusion, 
or malunion or nonunion.  See 38 C.F.R. § 4.71a 5256, 5258, 
5259, 5262, 5263.  

Finally, the Board has considered whether a higher rating may 
be warranted on an extraschedular basis based on the 
Veteran's history of occupational impairment as a result of 
his left knee disability.  While the Board does not have 
authority to grant an extraschedular rating in the first 
instance, the Board does have the authority to decide whether 
the claim should be referred to the VA Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In comparing the Veteran's current disability levels and 
symptomatology to the Rating Schedule, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and provided for higher ratings for more 
severe symptoms, which have not been demonstrated.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

Hypertension

Hypertension has been rated at 10 percent under Diagnostic 
Code 7101 for the entire appellate period.  Under Diagnostic 
Code 7101, the criteria for the next higher rating, 20 
percent, are diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  The evidence, 
which consists of VA examination reports and VA treatment 
records, reveal no diastolic pressure readings higher than 
100 and no systolic blood pressure readings above 166.  See 
March 2004 and February 2008 VA examination records; January, 
February, and October 2005 and March and October 2006 VA 
treatment records.  As the diastolic pressure readings are 
predominantly below 110 and the systolic pressure readings 
are predominantly below 200, the criteria for the next higher 
have not been met, and an increased rating is not warranted.  
The Board has also considered whether a separate rating is 
warranted, but finds that no other diagnostic code is 
applicable at this time.  

For these reasons, the preponderance of the evidence is 
against a disability rating higher than 10 percent for 
hypertension at any time during the appeal period, and the 
claim is denied.  

Gastroesophageal Reflux Disease

The Veteran's gastroesophageal reflux disease has been rated 
at 10 percent under Diagnostic Code 7346 for the entire 
appellate period.  Under Diagnostic Code 7346, the criteria 
for a 30 percent rating, the next highest rating, are 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

Factual Background

A March 2004 VA examination record reflects the Veteran's 
history of gastroesophageal reflux disease, for which he was 
prescribed daily use of Aciphex.  The Veteran indicated that 
he had been unable to obtain the medication since discharge 
from service, however.  The Veteran reported that his 
gastroesophageal reflux disease was manifested by heartburn 
and a sour taste in his mouth, which was exacerbated when he 
was lying down.  The Veteran denied any history of 
hematemesis, peptic ulcer disease, hemorrhoids, loss of 
appetite, or weight change (loss/gain).  He did report having 
blood streaking in his stool, with the most recent episode 
several months earlier.  Examination revealed that the 
Veteran weighed 188 pounds, that bowel sounds were present, 
and that there was no tenderness, mass, bruit, or 
organomegaly.  The Veteran was assessed with gastroesophageal 
reflux disease with recurrent symptoms requiring medication 
for control.  

Subsequent VA treatment records dating from January 2005, 
forward, reveal findings of stable gastroesophageal reflux 
disease.  The records do not reflect that the Veteran sought 
treatment for his gastroesophageal reflux disease, and they 
consistently reveal negative histories as to dysphagia, 
nausea, vomiting, constipation, and diarrhea and no histories 
as to substernal, arm, or shoulder pain.  See, e.g., January 
2005, October 2006 VA treatment records.  The records also 
reveal that the Veteran weighed 186 pounds in January 2005, 
189 pounds in October 2005, 196 pounds in March 2006, and 180 
pounds in October 2006.  

Another VA examination was conducted in February 2008.  The 
record reflects the Veteran's history of a stable condition, 
which was manifested by heartburn several times a week and 
nausea several times a week.  The Veteran denied dysphagia, 
vomiting, esophageal distress, regurgitation, hematemesis, 
melena, or esophageal dilation, and he indicated that his 
gastroesophageal reflux disease resulted in no significant 
effects on occupation.  Examination revealed that the Veteran 
was in good overall health and weighed 182.3 pounds. 

Analysis 

After review of the evidence, the Board finds that a higher 
rating is not warranted under Diagnostic Code 7346.  Although 
the Veteran has reported having nausea and heartburn several 
times a week, at no point during the appellate period is he 
shown to have persistently recurrent epigastric distress with 
dysphagia, regurgitation, or substernal or arm or shoulder 
pain.  Furthermore, the evidence, which includes the 
Veteran's histories of stable condition, does not suggest 
that the Veteran's gastroesophageal reflux disease has 
resulted in considerable impairment of health; rather, the 
evidence suggests that the Veteran's overall health is good.  
Thus, the claim for an increased rating is denied.  

ORDER

A rating in excess of 10 percent for left knee limitation of 
motion is not warranted at any time during the period covered 
by this appeal.  Prior to February 21, 2008, a rating in 
excess of 10 percent for left knee laxity is not warranted.  
A rating in excess of 10 percent for hypertension is not 
warranted at any time during the period covered by this 
appeal.  A rating in excess of 10 percent for 
gastroesophageal reflux disease is not warranted at any time 
during the period covered by this appeal.  To this extent, 
the appeal is denied. 

Effective February 21, 2008, a rating of 20 percent, but no 
higher, for left knee laxity is warranted.  To this extent, 
the appeal is granted, subject to laws and regulations 
governing payment of VA monetary benefits.  


REMAND

Before considering the claim of service connection for 
hearing loss, additional procedural development is needed.  
It does not appear that proper VCAA notice has been furnished 
to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a 
claim and the relative duties of VA and 
the claimant to obtain evidence); and 
Dingess v. Nicholson.  

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran and his counsel a 
supplemental statement of the case and 
return the case to the Board.\

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


